An unpublis ‘l‘ order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

RENARD TRUMAN POLK, No; 66729
‘ Petitiener,

i  Wee

PAM FEIL; DAWN BEQUE’I‘TE; AND

 

AARON HARROUN, F l 2 
W TRACIE K. LPMCJEMAN
PREME mum

CLER > F31
BY ‘

   
 

DEPUTY CLERK.
ORDER DENYING PE TI TI ON FOR EXTRA ORDINAR Y RELIEF

Pro se petitiener has. ﬁled a “Petitien for Judicial Review,”

seeking this ceurt’s intervention in the prison grievance process. As

petitioner has not met his burden ef demonstrating that our extraordinary
intervention is warranted, Pan 9‘ Eighth Judicial Dist. Court, 120 New ,
222, 224, 228, 88 P.3d 840, 841, 844 (2004}; see NRAP 21(a){1) and 

 

(requiring service on respondents and an appendix that includes all
documents “essential to understand the mattere eel: forth in the petition”);
Round Hill Gem Improvement Dist. e. Newman, 97 Nev; 601, 604, 637
P.2d 534, 536 {1981) (when factual, rather than legal, issues are

 presented, this eeurt will not exercise its discretien to consider an original
‘ writ petitions); State v. Cnty. of Douglas, 90 Nev.‘ 272, 276-77, 524 P2d
1271, 1274 (1974) (“this ceurt prefers that such an application [for
extraordinary relief] be addressed to the discretion of the appropriate

dietrictcourt” in the ﬁrst instance}, we deny the petition. NRAP 21%){1L
It is 30 ORDEREJ'ngm

Lew-M”! [ , b‘: QWW J

z '  a .  nan], I.“ .um‘rnl ! .  ’ c],
' 5 Pickering
SUPREME COURT 2,

New” 1 cc: Renard Truman Polk
lemma W» .i